IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 December 4, 2008
                                No. 08-50690
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee
v.

ISMAEL OSORIO-ZUNIGA, also known as Aurelio Rebollar-Rebollar, also
known as Ismael Osoria-Zuniga

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 2:07-CR-1034-ALL


Before GARWOOD, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Ismael Osorio-Zuniga
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.        United States v. Pineda-
Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 128 S. Ct. 872 (2008).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 08-50690

The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2